

Exhibit 10.17
AMENDMENT ONE TO THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to the Astec Industries, Inc. Supplemental Executive Retirement
Plan, adopted effective October 21, 2010 (the “Plan”), is adopted by Astec
Industries, Inc. (the “Company”), effective as of the dates set forth herein.


W I T N E S S E T H:


WHEREAS, the Company maintains the Plan, and such Plan is currently in effect;
and


WHEREAS, pursuant to Section 4.1, the Company may amend the Plan at any time;
and


WHEREAS, the Company wishes to amend the Plan to clarify the current
participants and to add an additional participant.


NOW, THEREFORE, the Company hereby amends Appendix A of the Plan to read as
follows, effective as of October 21, 2010:


“APPENDIX A”
Each Participant’s Date of Participation



 
Name of Participant
Effective Dates of Participation
   
J. Don Brock
January 1, 1995
   
Thomas R. Campbell
January 1, 1995
   
Frank Cargould
January 1, 1995
   
Jeff Elliott
January 1, 1995
   
Tim Gonigam
January 1, 1995
   
F. McKamy Hall
January 1, 1995
   
Richard Patek
January 1, 1995
   
W. Norman Smith
January 1, 1995
   
Joseph Vig
January 1, 1995
   
Jeff Richmond
May 1, 2004
   
Richard Dorris
January 3, 2005
   
Ben Brock
January 1, 2007
   
James Pfeiffer
January 1, 2007
   
Michael A. Bremmer
January 1, 2007
   
David L. Winters
January 1, 2007
   
Stephen C. Anderson
January 1, 2008
   
Lawrence R. Cumming
January 1, 2008
   
Neil Peterson
January 1, 2008
   
David C. Silvious
January 1, 2008
   
Joe Cline
February 1, 2008
   
Walter F. Keating
October 25, 2010
 



* * * * * * * * *

-  -


 
 

--------------------------------------------------------------------------------

 



Except as amended herein, the Plan shall continue in full force and effect.


IN WITNESS WHEREOF, the Company has adopted this Amendment on the date shown
below, but effective as of the date(s) indicated above.




 
ASTEC INDUSTRIES, INC.





Date: October 21, 2010                                                       By:
/s/ Stephen C. Anderson                           
        Name: Stephen C. Anderson      
        Title: Secretary                             



-  -


